DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07/29/2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Further, Applicant filed a preliminary amendment to the claims on 08/09/2022, which has also been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the space communicating with the orifice” is indefinite for lacking antecedent basis in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8, 12-14, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk et al. (U.S. Pub. 2018/0263752 A1, hereinafter “Pinchuk”) in view of Helkowski et al (U.S. Pub. 2016/0310148 A1, hereinafter “Helkowski”).
Regarding claims 1 and 33, Pinchuk discloses a system 1200 (Figs. 24-26) for temporarily occluding a blood vessel (defined by a wall 1262; see para [0097] and Figs. 24-26), comprising:
a) a flexible tubular member (combination of 1202 and 1208; Fig. 24) having a proximal end 1210 (Fig. 24) and a distal end 1212 (Fig. 24), an infusion lumen (located within the tubular member) extending between the proximal and distal ends, the infusion lumen 320 having a distal orifice 1258 (Fig. 24) at the distal end 1212;
b) an expandable occluder 1214 (Fig. 24) comprising a braided construct of filaments (see para [0096] disclosing that the occluder 1214 has a “braided construct” from its proximal end to its distal end) mounted at the distal end 1212 of the tubular member, the braided construct having a proximal portion 1234 (Fig. 24) and a distal portion 1236 (Fig. 24), the proximal portion provided with a fluid impermeable cover (see para [0096] disclosing that the proximal portion 1234 is coated with a polymeric filter; the filter is understood to be non-porous because Fig. 24 shows that embolic agents are not allowed through the membrane in the direction of arrow 1264; see also para [0075] disclosing the coating that allows blood to pass through but not larger embolic agents), 
a chamber (i.e., occluder 1214 defines an inner chamber) defined within the occluder 1214, the distal end of the tubular member extending through the occluder 1214) such that the orifice opens distal of the occluder (clearly shown in Figs. 24-26).
However, in this embodiment, Pinchuk does not appear to explicitly disclose that the distal portion covered in a fluid permeable cover.
In another embodiment shown in Fig. 12, Pinchuk discloses the proximal portion 526 of the occluder 514 is provided with a fluid impermeable cover (see FIG. 12, a coating 550 includes a non-porous membrane provided at a proximal portion 526) and the distal portion 528 covered in a fluid permeable cover (see FIG. 12, a porous filamentary coating at a distal portion 528).  Pinchuk teaches the fluid impermeable cover portion 550 of the occluder 514 does not allow flow through the membrane, while the fluid permeable cover of the occluder 514 allows antegrade flow through the membrane (see para [0083]). The increased antegrade flow around the device in forward flow, made possible by both the fluid impermeable cover and the fluid permeable cover, necessarily protects the distal orifice of the flexible tubular member from turbulence (i.e., eddy currents) and reduces the occurrence of embolic agent reflux (see p. [0018] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the device depicted in Figs. 24-26 A to incorporate the teachings of the embodiment of the device depicted in Fig. 12 by combining a fluid impermeable cover to the proximal portion of the expandable occluder and a fluid permeable cover to the distal portion of the expandable occluder, wherein the fluid permeable cover works (in conjunction with the fluid impermeable cover) to protect the distal orifice of the flexible tubular member from turbulence (i.e., eddy currents) generated when the orifice is located in blood and embolic agents are infused through the infusion lumen, for the purpose of allowing flow through the device in a downstream direction, which expands the occluder to the vessel wall to more effectively block fluid from flowing backward (i.e. upstream the occlude), as taught in Pinchuk at para [0083]. Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art (see Boston Scientific v. Cordis, Fed. Cir. 2009).
Further, Pinchuk does not appear to disclose a first pressure sensor located to sense pressure in the chamber (such as by being located within the chamber, as per claim 33), wherein the fluid permeable cover is located between the orifice and the first pressure sensor and is adapted to dampen the effect of fluid turbulence on the first pressure sensor, the fluid turbulence resulting from infusion of infusate out of the orifice.
Helkowski discloses a system for temporarily occluding a blood vessel, comprising an occluder 42 or 44 (Fig. 2) having a chamber (i.e., the interior of the occluder 42 or 44, and a first pressure sensor, e.g. 106 (Fig. 5) located in the chamber between the proximal end of the balloon and a distal orifice 84 of a tubular member 76 (see Fig. 5).
A skilled artisan would have found it obvious at the time of the invention to modify the system of Pinchuk in order to incorporate a first pressure sensor located in the chamber, such that the fluid permeable cover would be located between the orifice and the first pressure sensor, based on the teaching in Helkowski that a pressure sensor located in the chamber was useful for measuring the internal pressure of the chamber in which the sensor is disposed (see Helkowski at col. 5, lines 41-44) in order to control various aspects of the occluder such as maintaining a desired chamber pressure (and thus vessel occlusion) or to address a leak or to prevent the occluder from an over-pressure that may result in occlude rupture (see Helkowski at col. 5, lines 50-55).
Further, the combined teachings of Pinchuk and Helkowski would result in a fluid permeable cover which is adapted to dampen the effect of fluid turbulence on the first pressure sensor, the fluid turbulence resulting from infusion of infusate out of the orifice, as claimed, since the first pressure sensor would be located within the chamber of the occluder and proximal to the orifice.
Regarding claim 2, Pinchuk discloses that the occluder 1214 defines a central axis and a central plane orthogonal to the central axis (see Figs. 24-26) and the occluder 1214 is symmetrical about the central axis and symmetrical about the central plane (see para [0059] discussing how the occluder 314 can be substantially spherical, indicating symmetry along all axes and planes).
Regarding claim 3, Pinchuk teaches discloses the system of claim 1, wherein: the flexible tubular member includes a first catheter 1208 (Figs. 24-26) and a second catheter 1202 (Fig. 24) longitudinally displaceable relative to each other (see Fig. 24-25 illustrating the second catheter 1202 being translated relative to the first catheter 1208), the first catheter 1208 defining the infusion lumen (i.e., the lumen of the catheter 1208), and a flush lumen (the annular space between the first catheter 1208 and second catheter 1202) defined at least partly through the second catheter 1202) (see para [0052] disclosing a substantially similar embodiment disclosing that a flush lumen is formed between the inner and outer catheters hat can be flushed with a lubricant, such as saline, to reduce friction between the inner and outer catheters).
Regarding claim 4, Pinchuk discloses an actuation handle (see Figs. 3A-3B, annotated below, which is understood to have the same actuation handle as would actuate the system shown in Figs. 24-26) having a stationary member (see Reference Figure 1 below, stationary member includes distal end 304 of outer catheter 302, side arm port 322, handle 332) and a movable member (see annotated figure below, movable member includes hub 316, tubular coupling member 318) movable relative to the stationary member (“[handle] converts manual longitudinal movement of the user into a desired and controlled longitudinal displacement between the inner and outer catheters,” see para [0054]), the movable member longitudinally fixed relative to the first catheter 308, and the stationary member longitudinally fixed relative the second catheter 302, see FIG. 3A-3B and  para [0054]. As the movable member is moved in distally within the stationary member, as shown in the annotated figure below, the inner catheter 308 moves in a distal direction relative to the outer catheter 302, which remains stationary; therefore, the first catheter 308 must be longitudinally fixed to the movable member of the handle 332, while the second catheter 302 must be longitudinally fixed to the stationary member of the handle 332.
 

    PNG
    media_image1.png
    474
    526
    media_image1.png
    Greyscale

Pinchuk (U.S. Pub. 2018/0263752 A1), Figs. 3A-3B Annotated.

Regarding claim 5, Pinchuk discloses that the handle includes a first port 316 on the movable member for introducing a first fluid into the first catheter (see para [0052] disclosing that “infusion lumen 320 is defined from the hub 316 through to the distal end 312 of the inner catheter and is adapted for delivery of a therapeutic agent”) and a second port 322 on the stationary member for introducing a second fluid between the first and second catheters, the flush lumen defined at least partly between the first and second catheters (see para [0054] disclosing that the proximal end 304 of the outer catheter 302 preferably includes a side arm port 322 that is in fluid communication with an annular space 324 formed between the inner and outer catheters and extending into the interior of the filter valve 314, and to flush the annular space 324 of the filter valve. Flushing such space, such as with a lubricant, including saline, operates to reduce friction between the inner and outer catheter to facilitate longitudinal movement therebetween…”.).
Regarding claims 8, 12 and 34, Pinchuk discloses a system 1200 (Figs. 24-26) for temporarily occluding a blood vessel (defined by a wall 1262; see para [0097] and Figs. 24-26), comprising:
a) an outer catheter 1202 (Fig. 24) having a proximal end and a distal end;
b) an inner catheter having a proximal end 1210 (Fig. 24) and a distal end 1212 (Fig. 24), the inner catheter extending within the outer catheter, wherein the inner catheter defines an infusion lumen having an orifice1258 (Fig. 24)  at the distal end of the inner catheter, and the space between the outer and inner catheter defines a flush lumen (see para [0052] disclosing a substantially similar embodiment of an inner and outer catheter having a flush lumen between the two catheters that can be flushed with a lubricant, such as saline, to reduce friction between the inner and outer catheters);
c) an actuation handle coupled to the proximal ends of the outer and inner catheters to effect longitudinal displacement of one of the outer and inner catheters relative to the other;
an actuation handle (see Figs. 3A-3B, annotated above, which is understood to have the same actuation handle as would actuate the system shown in Figs. 24-26) coupled to the proximal ends of the outer and inner catheters to effect longitudinal displacement of one of the outer and inner catheters relative to the other  (see annotated figure above, and see para [0054] disclosing that the “[handle] converts manual longitudinal movement of the user into a desired and controlled longitudinal displacement between the inner and outer catheters”),
d) a first port (hub 316) coupled to the actuation handle to allow infusion of infusate into the infusion lumen (see para [0052] disclosing that “infusion lumen 320 is defined from the hub 316 through to the distal end 312 of the inner catheter and is adapted for delivery of a therapeutic agent…”).
e) a second port 322 coupled to the actuation handle to allow infusion of the flush agent into the flush lumen (see para [0054] disclosing that the proximal end 304 of the outer catheter 302 preferably includes a side arm port 322 that is in fluid communication with an annular space 324 formed between the inner and outer catheters and extending into the interior of the filter valve 314, and to flush the annular space 324 of the filter valve. Flushing such space, such as with a lubricant, including saline, operates to reduce friction between the inner and outer catheter to facilitate longitudinal movement therebetween…”.).
f) an expandable occluder 1214 (Fig. 24) comprising a braided construct of filaments (see para [0096] disclosing that the occluder 1214 has a “braided construct” from its proximal end to its distal end) mounted at the distal end 1212 of the tubular member, the braided construct having a proximal portion 1234 (Fig. 24) and a distal portion 1236 (Fig. 24), the proximal portion provided with a fluid impermeable cover (see para [0096] disclosing that the proximal portion 1234 is coated with a polymeric filter; the filter is understood to be non-porous because Fig. 24 shows that embolic agents are not allowed through the membrane in the direction of arrow 1264; see also para [0075] disclosing the coating that allows blood to pass through but not larger embolic agents), 
a chamber (i.e., occluder 1214 defines an inner chamber) defined within the occluder 1214, the distal end of the tubular member extending through the occluder 1214) such that the orifice opens distal of the occluder (clearly shown in Figs. 24-26),  the flush lumen in fluid communication with the chamber, and the inner catheter extending through the occluder such that the orifice opens distal of the occlude (see Fig. 24; see also para [0052] disclosing that the flush lumen flushes the annular space of the occluder).
However, in this embodiment, Pinchuk does not appear to explicitly disclose that the distal portion covered in a fluid permeable cover.
In another embodiment shown in Fig. 12, Pinchuk discloses the proximal portion 526 of the occluder 514 is provided with a fluid impermeable cover (see FIG. 12, a coating 550 includes a non-porous membrane provided at a proximal portion 526) and the distal portion 528 covered in a fluid permeable cover (see FIG. 12, a porous filamentary coating at a distal portion 528).  Pinchuk teaches the fluid impermeable cover portion 550 of the occluder 514 does not allow flow through the membrane, while the fluid permeable cover of the occluder 514 allows antegrade flow through the membrane (see para [0083]). The increased antegrade flow around the device in forward flow, made possible by both the fluid impermeable cover and the fluid permeable cover, necessarily protects the distal orifice of the flexible tubular member from turbulence (i.e., eddy currents) and reduces the occurrence of embolic agent reflux (see p. [0018] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the device depicted in Figs. 24-26 A to incorporate the teachings of the embodiment of the device depicted in Fig. 12 by combining a fluid impermeable cover to the proximal portion of the expandable occluder and a fluid permeable cover to the distal portion of the expandable occluder, wherein the fluid permeable cover works (in conjunction with the fluid impermeable cover) to protect the distal orifice of the flexible tubular member from turbulence (i.e., eddy currents) generated when the orifice is located in blood and embolic agents are infused through the infusion lumen, for the purpose of allowing flow through the device in a downstream direction, which expands the occluder to the vessel wall to more effectively block fluid from flowing backward (i.e. upstream the occlude), as taught in Pinchuk at para [0083]. Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art (see Boston Scientific v. Cordis, Fed. Cir. 2009).
Further, Pinchuk does not appear to disclose a first pressure sensor provided in at least one of the second port, flush lumen and the chamber (and specifically located within the chamber, as per claim 34), wherein the fluid permeable cover is located between the orifice and the first pressure sensor and is adapted to dampen the effect of fluid turbulence on the first pressure sensor, the fluid turbulence resulting from infusion of infusate through the infusion lumen.
Helkowski discloses a system for temporarily occluding a blood vessel, comprising an occluder 42 or 44 (Fig. 2) having a chamber (i.e., the interior of the occluder 42 or 44, and a first pressure sensor, e.g. 106 (Fig. 5) located in the chamber between the proximal end of the balloon and a distal orifice 84 of a tubular member 76 (see Fig. 5).
A skilled artisan would have found it obvious at the time of the invention to modify the system of Pinchuk in order to incorporate a first pressure sensor located in the chamber, such that the fluid permeable cover would be located between the orifice and the first pressure sensor, based on the teaching in Helkowski that a pressure sensor located in the chamber was useful for measuring the internal pressure of the chamber in which the sensor is disposed (see Helkowski at col. 5, lines 41-44) in order to control various aspects of the occluder such as maintaining a desired chamber pressure (and thus vessel occlusion) or to address a leak or to prevent the occluder from an over-pressure that may result in occlude rupture (see Helkowski at col. 5, lines 50-55).
Further, the combined teachings of Pinchuk and Helkowski would result in a fluid permeable cover which is adapted to dampen the effect of fluid turbulence on the first pressure sensor, the fluid turbulence resulting from infusion of infusate through the infusion lumen, as claimed, i.e., through the infusion lumen and out of the orifice, since the first pressure sensor would be located within the chamber of the occluder and proximal to the orifice.
Regarding claims 13 and 14, Pinchuk discloses a system 1200 (Figs. 24-26) for temporarily occluding a blood vessel (defined by a wall 1262; see para [0097] and Figs. 24-26), comprising:
a) a flexible tubular member (combination of 1202 and 1208; Fig. 24) having a proximal end 1210 (Fig. 24) and a distal end 1212 (Fig. 24), an infusion lumen (located within the tubular member) extending between the proximal and distal ends, the infusion lumen 320 having a distal orifice 1258 (Fig. 24) at the distal end 1212;
b) an expandable occluder 1214 (Fig. 24) mounted at the distal end 1212 of the tubular member, a chamber (i.e., occluder 1214 defines an inner chamber) defined within the occluder 1214, the distal end of the tubular member extending through the occluder 1214) such that the orifice opens distal of the occluder (clearly shown in Figs. 24-26).
It is noted that the claimed limitation “when the flexible tubular member is inserted into the blood vessel and a therapeutic agent is infused through the orifice, turbulence is induced in the blood in the blood vessel about the orifice” recites an intended use that does not appear to impart a structural limitation to the system claim.
Pinchuk does not appear to disclose a first pressure sensor located to sense pressure in the chamber (such as by being located within the interior of the occluder, as per claim 14), wherein the fluid permeable cover is located between the orifice and the first pressure sensor and is adapted to dampen the effect of fluid turbulence on the first pressure sensor, the fluid turbulence resulting from infusion of infusate out of the orifice.
Helkowski discloses a system for temporarily occluding a blood vessel, comprising an occluder 42 or 44 (Fig. 2) having a chamber (i.e., the interior of the occluder 42 or 44, and a first pressure sensor, e.g. 106 (Fig. 5) located in the chamber between the proximal end of the balloon and a distal orifice 84 of a tubular member 76 (see Fig. 5).
A skilled artisan would have found it obvious at the time of the invention to modify the system of Pinchuk in order to incorporate a first pressure sensor located in the chamber, such that the fluid permeable cover would be located between the orifice and the first pressure sensor, based on the teaching in Helkowski that a pressure sensor located in the chamber was useful for measuring the internal pressure of the chamber in which the sensor is disposed (see Helkowski at col. 5, lines 41-44) in order to control various aspects of the occluder such as maintaining a desired chamber pressure (and thus vessel occlusion) or to address a leak or to prevent the occluder from an over-pressure that may result in occlude rupture (see Helkowski at col. 5, lines 50-55).
Further, the combined teachings of Pinchuk and Helkowski would result in a fluid permeable cover which is adapted to dampen the effect of fluid turbulence on the first pressure sensor, the fluid turbulence resulting from infusion of infusate out of the orifice, as claimed, since the first pressure sensor would be located within the chamber of the occluder and proximal to the orifice.
Regarding claim 14, it is noted that the combined teachings of Pinchuk and Helkowski do not appear to disclose that the fluid permeable portion of the occlude is located between the first pressure sensor and the orifice. 
In another embodiment shown in Fig. 12, Pinchuk discloses the proximal portion 526 of the occluder 514 is provided with a fluid impermeable cover (see FIG. 12, a coating 550 includes a non-porous membrane provided at a proximal portion 526) and the distal portion 528 covered in a fluid permeable cover (see FIG. 12, a porous filamentary coating at a distal portion 528).  Pinchuk teaches the fluid impermeable cover portion 550 of the occluder 514 does not allow flow through the membrane, while the fluid permeable cover of the occluder 514 allows antegrade flow through the membrane (see para [0083]). The increased antegrade flow around the device in forward flow, made possible by both the fluid impermeable cover and the fluid permeable cover, necessarily protects the distal orifice of the flexible tubular member from turbulence (i.e., eddy currents) and reduces the occurrence of embolic agent reflux (see p. [0018] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the device depicted in Figs. 24-26 A to incorporate the teachings of the embodiment of the device depicted in Fig. 12 by providing a fluid permeable cover to the distal portion of the expandable occluder, wherein the fluid permeable cover works (in conjunction with the fluid impermeable cover) to protect the distal orifice of the flexible tubular member from turbulence (i.e., eddy currents) generated when the orifice is located in blood and embolic agents are infused through the infusion lumen, for the purpose of allowing flow through the device in a downstream direction, which expands the occluder to the vessel wall to more effectively block fluid from flowing backward (i.e. upstream the occlude), as taught in Pinchuk at para [0083]. Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art (see Boston Scientific v. Cordis, Fed. Cir. 2009).

Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk et al. (U.S. Pub. 2018/0263752 A1) in view of Helkowski et al (U.S. Pub. 2016/0310148 A1), further in view of Allen (U.S. Pub. 2016/0310148 A1, hereinafter “Allen”).
Regarding claims 6, 7, 10 and 11, Pinchuk in view of Helkowski does not explicitly disclose: a second pressure sensor located outside the chamber and out of pressure communication with the space communicating with the orifice, or the second pressure sensor is fixed to the flexible tubular member (or to the outer catheter, as per claim 11) at a location proximal of the first pressure sensor.
Allen, in a similar field of endeavor, teaches a system for temporarily occluding a blood vessel (see Abstract) using an occluder 1110 (Fig. 36), and discloses a pressure sensor 1114 (Fig. 36) located outside the chamber of the occluder 1110 (and thus outside of pressure communicating with a space within the system that communicates with the orifice). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pinchuk in view of Helkowski, so as to incorporate a second pressure sensor, taught by Allen outside of communication with the chamber of the occluder for the purpose of monitoring pressure data from a vasculature space proximal the occluder in real time (see Allen at para [0227]).


Response to Arguments
Applicant’s arguments with respect to the pending clams, filed on 07/20/2022,  have been considered. Specifically, Applicant argued that combining Pinchuk with Allen would not teach a system of independent claims 1, 8 and 13, as amended. 
This argument was found persuasive. The ground of rejection of Pinchuk in view of Allen, and Pinchuk in view of Allen, further in view of Santoinanni, has been withdrawn. However, a new ground of rejection based on Pinchuk in view of Helkowski has been applied above.
Examiner notes that the newly applied reference of Helkowski is similar to the previously applied reference of Santoinanni in that both references measure pressure within a balloon by placing a pressure sensor within the chamber defined by the balloon. 
Applicant argued that the previously applied reference of Santoianni does not teach a pressure sensor in the balloon “which is adapted to measure intravessel fluid pressure or which would be affected by infusion of an agent” (see Remarks filed on 07/20/2022, pg. 10). However, the invention recited in independent claims 1 and 8 does not recite this limitation. Claim 1 recites a pressure sensor “located to sense pressure in the chamber [of the occluder]”. Claim 8 recites “a first pressure sensor…adapted to sense pressure in the chamber once there is fluid continuity between the first pressure sensor and the chamber such that pressure within the chamber can be sensed by the first pressure sensor”. Claim 13 recites “a first pressure sensor to sense fluid pressure in the blood vessel distal of the occluder”, while claim 14 (depending from claim 13) recites that the first pressure sensor is located “at the interior of the occluder”. 
It is thus understood that the combined teachings of Pinchuk and Helkowski suggest a sensor that, when located in the interior of the occluder, would sense fluid pressure in the blood vessel distal of the occlude at least when the pressure in the interior of the occlude corresponds to the intravessel pressure distal to the orifice.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/31/2022